In an action for a judicial separation, defendant appeals from so much of an order of the Supreme Court, Nassau County, dated November 22, 1963, as directed him to pay plaintiff, pendente lite, $75 a week for the support of herself and their infant daughter. Order modified on the facts by reducing the temporary alimony from $75 a week to $50 a week. As so modified, the order, insofar as appealed from, is affirmed, without costs. In our opinion, under all the circumstances here, the award of temporary alimony was excessive to the extent indicated. Beldock, P. J., Ughetta, Kleinfeld, Christ and Rabin, JJ., concur.